Case 9:19-cv-80492-RLR Document 21 Entered on FLSD Docket 09/04/2019 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUHERN DISTRICT OF FLORIDA
                                   PALM BEACH DIVISION


  CHARLES ZIEGLER,
         Plaintiff,

  -vs-                                          CASE NO.: 9:19-cv-80492-RLR
  OCWEN LOAN SERVICING, LLC,
         Defendant.
  ______________________________/
                              NOTICE OF PENDING SETTLEMENT
         Plaintiff, CHARLES ZIEGLER, by and through his undersigned counsel, hereby submits this

  Notice of Pending Settlement and states that Plaintiff and Defendant OCWEN LOAN SERVICING,

  LLC, have reached a settlement with regard to this case and are presently drafting, finalizing and

  executing the settlement and dismissal documents. Upon execution of the same, the parties will file

  the appropriate dismissal documents with the Court.

                                   CERTIFICATE OF SERIVCE
         I HEREBY CERTIFY that on this 4th day of September, 2019, I caused a copy of the

  foregoing to be electronically filed with the Clerk of the District Court using the CM/ECF system,

  which will provide electronic notice of filing to all counsel of record.



                                                        /s/ David P. Mitchell______
                                                        David P. Mitchell, Esquire
                                                        MANEY & GORDON, P.A.
                                                        101 E. Kennedy Blvd., Ste 1700
                                                        Tampa, Florida 33602
                                                        Telephone: (813) 221-1366
                                                        Fax: (813) 223-5920
                                                        Attorneys for Plaintiff
                                                        David@MitchellConsumerLaw.com
